                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GIORGIO ENEA,                                        Case No. 18-cv-02792-HSG
                                   8                      Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART MOTION TO
                                   9            v.                                           DISMISS
                                  10    MERCEDES-BENZ USA, LLC, et al.,                      Re: Dkt. Nos. 13, 14
                                  11                      Defendants.

                                  12          Pending before the Court is a motion to dismiss filed by Defendant Mercedes-Benz USA,
Northern District of California
 United States District Court




                                  13   LLC (“MBUSA”). Dkt. No. 14. The Court finds this matter appropriate for disposition without

                                  14   oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the following

                                  15   reasons, the Court GRANTS IN PART and DENIES IN PART Defendant’s motion.

                                  16     I.   BACKGROUND
                                  17          Plaintiff Giorgio Enea brings this putative class action against MBUSA, Daimler AG, and

                                  18   other unnamed defendants alleging that certain MBUSA vehicles are equipped with defective

                                  19   sunroofs. Dkt. No. 1-1 (“Compl.”) ¶¶ 5–9, 14–15. Plaintiff alleges that the MBUSA sunroofs are

                                  20   “prone to spontaneously explode, shatter, or crack.” Id. ¶ 15. Plaintiff alleges that the sunroof in

                                  21   his own Mercedes Benz vehicle shattered while he was driving, and that he was prevented from

                                  22   working for several days as a result. Id. ¶¶ 17–18. Plaintiff further alleges that Defendants would

                                  23   not repair the shattered sunroof unless Plaintiff signed a release of liability, which Plaintiff refused

                                  24   to do. Id. ¶ 19.

                                  25          Plaintiff alleges that “[m]ultiple Mercedes Benz drivers have complained that their

                                  26   sunroofs exploded, shattered, and/or cracked without warning.” Id. ¶ 13. Plaintiff claims that the

                                  27   sunroofs in MBUSA vehicles “are defective in their design and manufacture, as well as for their

                                  28   lack of warnings,” and that “Defendants at all relevant times were aware of the defects, and have
                                   1   changed providers or vendors for their sunroof glass because of the problems and defects.” Id. ¶

                                   2   15. Plaintiff brings claims under California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§

                                   3   17200 et seq. (“UCL”), and Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.

                                   4   (“CLRA”), as well as claims for breach of express warranty and breach of the implied warranty of

                                   5   merchantability. Id. ¶¶ 29–51.

                                   6    II.   LEGAL STANDARD
                                   7          A.    Rule 12(b)(6) Standard
                                   8          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                   9   statement of the claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). A

                                  10   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  11   granted under Federal Rule of Civil Procedure 12(b)(6). Fed. R. Civ. P. 12(b)(6). “Dismissal

                                  12   under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or
Northern District of California
 United States District Court




                                  13   sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr.,

                                  14   521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead

                                  15   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  16   550 U.S. 544, 570 (2007). A claim is facially plausible when a plaintiff pleads “factual content

                                  17   that allows the court to draw the reasonable inference that the defendant is liable for the

                                  18   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  19          Rule 9(b) imposes a heightened pleading standard for claims that “sound in fraud.” Fed.

                                  20   R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the

                                  21   circumstances constituting fraud or mistake.”). A plaintiff must identify “the who, what, when,

                                  22   where, and how” of the alleged conduct, so as to provide defendants with sufficient information to

                                  23   defend against the charge. Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997).

                                  24          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  25   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  26   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  27   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  28   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.
                                                                                          2
                                   1   2008).

                                   2
                                       III.     DISCUSSION
                                   3
                                                A.   Defect
                                   4
                                                MBUSA contends that each of Plaintiff’s claims fails because Plaintiff has not plausibly
                                   5
                                       alleged a design or manufacturing defect in the MBUSA vehicles. Dkt. No. 14 (“Mot.”) at 3–5.
                                   6
                                       MBUSA cites to a number of district court cases for the proposition that dismissal is appropriate
                                   7
                                       where “Plaintiff does not include factual allegations that identify what aspect of the subject
                                   8
                                       component design and manufacture made it defective.” Dkt. No. 14 at 4 (citing Fontalvo ex rel.
                                   9
                                       Fontalvo v. Sikorsky Aircraft Corp., No. 13-CV-0331-GPC-KSC, 2013 WL 4401437, at *4 (S.D.
                                  10
                                       Cal. Aug. 15, 2013)).
                                  11
                                                Many of the cases Defendant cites involve general allegations of defects in complex
                                  12
Northern District of California




                                       machinery. See, e.g., Fontalvo, 2013 WL 4401437 (dismissing claims alleging a defect in a
 United States District Court




                                  13
                                       helicopter without specifying a defective component); DeCoteau v. FCA US LLC, No.
                                  14
                                       215CV00020MCEEFB, 2015 WL 6951296, at *3 (E.D. Cal. Nov. 10, 2015) (noting that the court
                                  15
                                       “does not necessarily expect all plaintiffs to have to ‘plead the mechanical details’ of a defect in
                                  16
                                       order to state a claim,” and that “the level of specificity required appears to directly correlate to the
                                  17
                                       complexity of the machinery in question”); Yagman v. Gen. Motors Co., No. CV-14-4696-MWF
                                  18
                                       AGRX, 2014 WL 4177295 (C.D. Cal. Aug. 22, 2014) (dismissing claims alleging defect in an
                                  19
                                       automobile engine and electrical system); Lucas v. City of Visalia, 726 F. Supp. 2d 1149, 1155
                                  20
                                       (E.D. Cal. 2010) (taser device); Callaghan v. BMW of N. Am., LLC, No. 13-CV-04794-JD, 2014
                                  21
                                       WL 6629254, at *3 (N.D. Cal. Nov. 21, 2014) (automatic transmission); McQueen v. BMW of N.
                                  22
                                       Am., LLC, No. CIV.A. 12-6674 SRC, 2013 WL 4607353, at *1 (D.N.J. Aug. 29, 2013)
                                  23
                                       (transmission); Preston v. Am. Honda Motor Co., Inc., No. 2:18-cv-00038-R-JC, Dkt. No. 77
                                  24
                                       (C.D. Cal. May 24, 2018) (power steering).1
                                  25

                                  26   1
                                         The single case Defendant cites relating to a non-complex machine dismissed a products liability
                                  27   claim based on allegations of defects in surgical mesh plugs and patches because the allegations
                                       did not explain how the products deviated from the intended design or from other seemingly
                                  28   identical products. Dilley v. C.R. Bard, Inc., No. 2:14-CV-01795-ODW, 2014 WL 1338877, at *3
                                       (C.D. Cal. Apr. 3, 2014). Neither issue is present in Plaintiff’s complaint.
                                                                                         3
                                   1          Here, Plaintiff identifies a single component (the sunroof), and alleges that that component

                                   2   will spontaneously explode. Compl. ¶ 15. Given that the sunroof is a single component of the

                                   3   MBUSA vehicles, and the alleged defect involves a complete failure of that component, Plaintiff

                                   4   has plausibly alleged facts sufficient to support a defect claim.

                                   5          B.     Breach of Express Warranty
                                   6          Plaintiff contends that Defendants’ vehicles are backed by a New Vehicle Limited

                                   7   Warranty (the “Limited Warranty”) that covers “defects in material or workmanship for 48-

                                   8   months or 50,000 miles, whichever comes first.”2 Compl. ¶ 36. Plaintiff also alleges that the

                                   9   MBUSA vehicles are covered by various other express warranties, because Defendants

                                  10   “represented and advertised that their automobiles, including sunroofs, were luxury, top-of-the line

                                  11   cars, built to the highest standard, and were safe for their intended use.” Id. ¶ 14.

                                  12               i.   Coverage
Northern District of California
 United States District Court




                                  13          Defendant notes that the Limited Warranty referenced in the complaint states that “[g]lass

                                  14   breakage or scratches are not covered unless positive physical proof of a manufacturing defect can

                                  15   be established.” Dkt. No. 13-1 (Limited Warranty) at 16. Defendant contends that because

                                  16   Plaintiff did not present such proof when he brought his vehicle in for repairs, the repairs were not

                                  17   covered by the Limited Warranty. Dkt. No. 14 at 6.

                                  18          The Limited Warranty does not require that “positive physical proof of a manufacturing

                                  19   defect” be presented at the time of repair. Dkt. No. 13-1 at 16. Rather, it covers glass breakage

                                  20   for which such proof “can be established.” Id. The allegations presented in the complaint do not

                                  21   foreclose establishment of physical proof of a manufacturing defect, and so the Court cannot

                                  22   dismiss these claims based on the terms of the Limited Warranty. See Said Elfaridi v. Mercedes-

                                  23   Benz USA, LLC, No. 4:16 CV 1896 CDP, 2018 WL 4071155, at *8 (E.D. Mo. Aug. 27, 2018)

                                  24

                                  25   2
                                         MBUSA requests that the Court take judicial notice of portions of the warranty referenced in the
                                  26   complaint, and a demand letter describing the incident underlying Plaintiff’s allegations. Dkt. No.
                                       13, Ex. A, B; Compl. ¶ 36. The warranty document is referenced in the complaint, and both the
                                  27   warranty and the demand letter form the basis of Plaintiff’s complaint. Neither is “subject to
                                       reasonable dispute,” and the Court therefore GRANTS MBUSA’s unopposed request for judicial
                                  28   notice with respect to these documents. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,
                                       999 (9th Cir. 2018); United States v. Ritchie, 342 F.3d 903, 908–909 (9th Cir. 2003).
                                                                                         4
                                   1   (denying motion to dismiss claim for breach of identical express warranty).

                                   2
                                                   ii.    Design Defect
                                   3
                                               MBUSA contends that the Limited Warranty covers only “defects in material or
                                   4
                                       workmanship,” and not design defects. Dkt. No. 13-1 at 11; Dkt. No. 14 at 6. Under California
                                   5
                                       law, a defect in the manufacture of a product exists if the product “deviates from the
                                   6
                                       manufacturer's intended result.” Barker v. Lull Eng'g Co., 20 Cal. 3d 413, 424 (1978). “A design
                                   7
                                       defect, by contrast, cannot be identified simply by comparing the injury-producing product with
                                   8
                                       the manufacturer's plans or with other units of the same product line, since by definition the plans
                                   9
                                       and all such units will reflect the same design.” Id. at 429.
                                  10
                                               Plaintiffs’ allegations are not limited to design defects. The complaint states that the
                                  11
                                       MBUSA vehicle sunroofs “are defective in their design and manufacture, as well as for their lack
                                  12
Northern District of California




                                       of warnings.” Compl. ¶ 15. The spontaneous shattering of the MBUSA sunroofs alleged by
 United States District Court




                                  13
                                       Plaintiff may be attributable to material or workmanship defects. Here, Plaintiffs have alleged
                                  14
                                       sufficient facts to support a plausible claim that the transmissions differ from the product the
                                  15
                                       manufacturer intended to sell in ways that could be attributable to a materials or workmanship
                                  16
                                       defect. See Johnson v. Nissan N. Am., Inc., 272 F. Supp. 3d 1168, 1178 (N.D. Cal. 2017) (denying
                                  17
                                       motion to dismiss as to design defect claim also alleging “exploding sunroofs”). Therefore, even
                                  18
                                       assuming the Limited Warranty only covers materials and workmanship defects, Plaintiffs have
                                  19
                                       plausibly alleged the existence of such a defect at this stage.
                                  20
                                                  iii.    Other Warranties
                                  21
                                               In addition to the Limited Warranty, Plaintiff also points in its breach of express warranty
                                  22
                                       claim to “other express warranties,” including various representations and advertisements. Compl.
                                  23
                                       ¶¶ 14, 36. Plaintiff does not specifically identify these advertisements and/or representations, but
                                  24
                                       alleges that:
                                  25                     Defendants represented and advertised that their automobiles,
                                                         including sunroofs, were luxury, top-of-the line cars, built to the
                                  26                     highest standard, and were safe for their intended use. Among other
                                                         things, Defendant advertises and represents that the safety first
                                  27                     features of Mercedes-Benz ‘set a standard that all automobiles
                                                         eventually follow,’ and that its vehicles utilize ‘Intelligent Drive
                                  28                     [which] is, essentially, the entire suite of groundbreaking driving
                                                                                          5
                                                        safety features you’ll find across our entire vehicle line.
                                   1
                                       Id. ¶ 14.
                                   2
                                               “In order to plead a cause of action for breach of express warranty, one must allege the
                                   3
                                       exact terms of the warranty, plaintiff's reasonable reliance thereon, and a breach of that warranty
                                   4
                                       which proximately causes plaintiff injury.” Williams v. Beechnut Nutrition Corp., 185 Cal. App.
                                   5
                                       3d 135 (Ct. App. 1986). Plaintiff has sufficiently alleged a plausible claim for breach of express
                                   6
                                       warranty based on MBUSA’s Limited Warranty. See FAC ¶ 36. However, to the extent
                                   7
                                       Plaintiff’s breach of express warranty claim is based on advertisements and representations outside
                                   8
                                       the Limited Warranty, Plaintiff has not sufficiently alleged the specific terms of those warranties
                                   9
                                       applicable to the MBUSA vehicle sunroofs. The Court therefore GRANTS with LEAVE TO
                                  10
                                       AMEND Defendant’s motion to dismiss Plaintiff’s breach of express warranty claims as to all
                                  11
                                       express warranties other than the Limited Warranty. The Court DENIES Defendant’s motion to
                                  12
Northern District of California




                                       dismiss Plaintiff’s breach of express warranty claim with respect to the Limited Warranty.
 United States District Court




                                  13
                                              C.     Breach of Implied Warranty
                                  14
                                                   i.    Limitations Period
                                  15
                                               MBUSA contends that, because Plaintiff’s sunroof failed more than a year after he initially
                                  16
                                       leased his vehicle, Plaintiff is beyond the limitations period for a California implied warranty
                                  17
                                       claim. Dkt. No. 14 at 7–8. California Civil Code § 1791.1 states:
                                  18
                                                        The duration of the implied warranty of merchantability and where
                                  19                    present the implied warranty of fitness shall be coextensive in
                                                        duration with an express warranty which accompanies the consumer
                                  20                    goods, provided the duration of the express warranty is reasonable;
                                                        but in no event shall such implied warranty have a duration of less
                                  21                    than 60 days nor more than one year following the sale of new
                                                        consumer goods to a retail buyer.
                                  22
                                       Cal. Civ. Code § 1791.1(c).
                                  23
                                               Plaintiff contends that the provision limiting the duration of an implied warranty to less
                                  24
                                       than one year following sale applies “only in the event that there is no express warranty or an
                                  25
                                       express warranty without a duration.” Dkt. No. 17 at 11. The Court rejects Plaintiff’s
                                  26
                                       interpretation that the phrase “in no event” means “in the event that there is no express warranty or
                                  27
                                       there is an express warranty without a duration.” Under the plain meaning of the statute, an
                                  28
                                                                                           6
                                   1   implied warranty is limited to one year following the sale of a good. See Daniel v. Ford Motor

                                   2   Co., 806 F.3d 1217, 1222 (9th Cir. 2015) (“[T]he Act contains a one-year durational limitation.”).

                                   3            Plaintiff contends in the alternative that Plaintiff’s claim is not time barred because the

                                   4   underlying defect in the sunroofs existed within one year of purchase. Dkt. No. 17 at 11–12.

                                   5   Plaintiff cites to the California Court of Appeal’s ruling in Mexia that the “implied warranty of

                                   6   merchantability may be breached by a latent defect undiscoverable at the time of sale.” Mexia v.

                                   7   Rinker Boat Co., 174 Cal. App. 4th 1297, 1304 (2009). The Ninth Circuit, in Daniel v. Ford

                                   8   Motor Co., adopted the reasoning in Mexia: “Absent convincing evidence that the California

                                   9   Supreme Court would decide the issue in Mexia differently, its rule that § 1791.1 ‘does not create

                                  10   a deadline for discovering latent defects or for giving notice to the seller,’ must be followed.”

                                  11   Daniel, 806 F.3d at 1223 (internal citation omitted). The district court cases Defendant cites

                                  12   distinguishing Mexia all precede Daniel. See Dkt. No. 18 at 4–6. The Court finds no reason to
Northern District of California
 United States District Court




                                  13   distinguish Mexia from Plaintiff’s allegations here. Plaintiff alleges that his sunroof shattered

                                  14   after the one-year period expired, but that the failures arose from a latent defect present during that

                                  15   period. Compl. ¶ 41 (“This was an inherent defect at the time of sale or leasing the Mercedes

                                  16   Benz vehicles.”). Plaintiff thus states a plausible claim that a defect existed at the time of sale, and

                                  17   within the implied warranty claim period.

                                  18               ii.   Fitness for Ordinary Purpose
                                  19            MBUSA contends that Plaintiff’s implied warranty claim fails for the additional reason

                                  20   that Plaintiff’s car, even with the alleged defect, was fit for the ordinary purpose of providing

                                  21   transportation. Dkt. No. 14 at 8–9. MBUSA notes that Plaintiff drove his car for years before the

                                  22   sunroof shattered, and that even after the alleged incident, Plaintiff “was able to maintain control

                                  23   of the automobile.” Dkt. No. 14 at 8 (quoting Compl. ¶ 17). MBUSA cites to Tae Hee Lee v.

                                  24   Toyota Motor Sales, U.S.A., Inc., a case from the Central District, for the proposition that the

                                  25   “basic inquiry . . . is whether the vehicle was fit for driving.” 992 F. Supp. 2d 962, 980 (C.D. Cal.

                                  26   2014).

                                  27            In response, Plaintiff cites to the California Court of Appeal case Isip v. Mercedes-Benz

                                  28   USA, LLC, which “reject[ed] the notion that merely because a vehicle provides transportation from
                                                                                           7
                                   1   point A to point B, it necessarily does not violate the implied warranty of merchantability.” 155

                                   2   Cal. App. 4th 19, 27 (2007).

                                   3          The Court need not dissect the holding of Isip here because Plaintiff alleges a defect that

                                   4   renders the MBUSA vehicles unfit for driving. Plaintiff alleges that the sunroofs in the MBUSA

                                   5   vehicles are prone to explode while the cars are in motion, causing “shards of glass [to] fall on

                                   6   drivers while operating the vehicle.” Compl. ¶ 15. The alleged defect poses a risk for any driver

                                   7   on the road, and is more than sufficient to survive at the pleading stage.

                                   8          D.      CLRA Claim
                                   9                i.   9(b) Pleading Standard
                                  10          For allegations grounded in fraud, Plaintiff’s complaint “must satisfy the traditional

                                  11   plausibility standard of Rules 8(a) and 12(b)(6), as well as the heightened pleading requirements

                                  12   of Rule 9(b).” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir. 2018). “To
Northern District of California
 United States District Court




                                  13   properly plead fraud with particularity under Rule 9(b), a pleading must identify the who, what,

                                  14   when, where, and how of the misconduct charged, as well as what is false or misleading about the

                                  15   purportedly fraudulent statement, and why it is false.” Id. (internal quotation marks omitted).

                                  16   With regard to alleged misrepresentations, in order “[t]o avoid dismissal for inadequacy under

                                  17   Rule 9(b), [the] complaint would need to state the time, place, and specific content of the false

                                  18   representations as well as the identities of the parties to the misrepresentation.” Sanford v.

                                  19   MemberWorks, Inc., 625 F.3d 550, 558 (9th Cir. 2010).

                                  20          “[M]alice, intent, knowledge, and other conditions of a person[’s] mind, including scienter,

                                  21   can be alleged generally.” United States v. Corinthian Colleges, 655 F.3d 984, 996 (9th Cir.

                                  22   2011). Still, allegations of knowledge must still satisfy the plausibility standard of Rule 8, and

                                  23   conclusory statements are insufficient. See Punian v. Gillette Co., No. 14-CV-05028-LHK, 2015

                                  24   WL 4967535, at *10 (N.D. Cal. Aug. 20, 2015) (applying Rule 9(b) pleading standards to

                                  25   CLRA claims based on misrepresentations and non-disclosures and applying Rule 8 to allegations

                                  26   regarding knowledge of a defect).

                                  27               ii.   Knowledge
                                  28          Plaintiff has failed to plausibly allege that Defendants had knowledge of the defects. Other
                                                                                         8
                                   1   than the conclusory statement that “Defendants at all relevant times were aware of the defects,”

                                   2   Compl. ¶ 15, Plaintiff’s allegations of knowledge comprise: (1) allegations regarding other car

                                   3   manufacturers, see id. ¶¶ 11, 13 (“[A]t least three manufacturers have issued safety recalls because

                                   4   of their large and/or panoramic sunroofs.”); (2) allegations that Defendants “have changed

                                   5   providers or vendors for their sunroof glass because of the problems and defects,” id. ¶ 15; and (3)

                                   6   generalized allegations that MBUSA vehicle drivers have complained to Defendants about their

                                   7   sunroofs, see id. ¶ 13 (“Multiple Mercedes Benz drivers have complained that their sunroofs

                                   8   exploded, shattered and/or cracked without warning.”). None of these sufficiently alleges

                                   9   knowledge.

                                  10          Recalls of different sunroofs not at issue in this case are insufficient to allege Defendants’

                                  11   knowledge of a defect. See Deras v. Volkswagen Grp. of Am., Inc., No. 17-CV-05452-JST, 2018

                                  12   WL 2267448, at *6 (N.D. Cal. May 17, 2018) (“[Plaintiff] has cited no authority, and this Court is
Northern District of California
 United States District Court




                                  13   aware of none, holding that prior recalls of similarly designed products is, standing alone,

                                  14   sufficient to establish knowledge of a defect.”).

                                  15          Further, courts have “expressed doubt that customer complaints in and of themselves

                                  16   adequately support an inference that a manufacturer was aware of a defect,” especially undated

                                  17   complaints that “provide no indication whether the manufacturer was aware of the defect at the

                                  18   time of sale.” Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1147 (9th Cir. 2012). Likewise,

                                  19   Plaintiff’s allegations that Defendants “have changed providers or vendors for their sunroof glass

                                  20   because of the problems and defects,” Compl. ¶ 15, do not allege knowledge during the time

                                  21   period relevant to the complaint. For these reasons, Plaintiff has failed to allege that Plaintiff had

                                  22   knowledge of any defect at the time of sale and/or the time of any alleged misrepresentations, and

                                  23   has therefore failed to state a plausible CLRA claim.

                                  24             iii.    Misrepresentation
                                  25          The complaint alleges that:

                                  26                    Defendants represented and advertised that their automobiles,
                                                        including sunroofs, were luxury, top-of-the line cars, built to the
                                  27                    highest standard, and were safe for their intended use. Among other
                                                        things, Defendant advertises and represents that the safety first
                                  28                    features of Mercedes-Benz “set a standard that all automobiles
                                                                                           9
                                                         eventually follow,” and that its vehicles utilize “Intelligent Drive
                                   1                     [which] is, essentially, the entire suite of groundbreaking driving
                                                         safety features you’ll find across our entire vehicle line.”
                                   2
                                       Compl. ¶ 14; see also id. ¶¶ 29–34.
                                   3
                                                These allegations fail to “identify the who, what, when, where, and how of the misconduct
                                   4
                                       charged, as well as what is false or misleading about the purportedly fraudulent statement, and
                                   5
                                       why it is false,” and are therefore insufficient to state a claim for misrepresentation. See
                                   6
                                       Davidson, 889 F.3d at 964.
                                   7
                                                   iv.    Omissions
                                   8
                                                Plaintiff contends in the alternative that the complaint states a valid fraud claim based on
                                   9
                                       Defendants’ active concealment of material information about the sunroof from Plaintiff. Dkt. No.
                                  10
                                       17 at 9. “[F]ailures to disclose material facts are actionable under the CLRA.” Gutierrez v.
                                  11
                                       Carmax Auto Superstores California, 19 Cal. App. 5th 1234, 1258 (Ct. App. 2018), as modified
                                  12
Northern District of California




                                       on denial of reh'g (Feb. 22, 2018). An “omission is actionable under the CLRA if the omitted fact
 United States District Court




                                  13
                                       is (1) contrary to a [material] representation actually made by the defendant or (2) is a fact the
                                  14
                                       defendant was obliged to disclose.” Id. In the latter case, failure to disclose can constitute
                                  15
                                       actionable fraud: “(1) when the defendant is the plaintiff's fiduciary; (2) when the defendant has
                                  16
                                       exclusive knowledge of material facts not known or reasonably accessible to the plaintiff; (3)
                                  17
                                       when the defendant actively conceals a material fact from the plaintiff; and (4) when the defendant
                                  18
                                       makes partial representations that are misleading because some other material fact has not been
                                  19
                                       disclosed.” Collins v. eMachines, Inc., 202 Cal. App. 4th 249, 255 (2011), as modified (Dec. 28,
                                  20
                                       2011).
                                  21
                                                Plaintiff contends that Defendants actively concealed material facts about the sunroofs.
                                  22
                                       Dkt. No. 17 at 9. Absent a fiduciary relationship, allegations of active concealment must amount
                                  23
                                       to more than “mere nondisclosure.” Younan v. Equifax Inc., 111 Cal. App. 3d 498, 512 (Ct. App.
                                  24
                                       1980). A claim of active concealment requires allegations of “affirmative acts on the part of the
                                  25
                                       defendants in hiding, concealing or covering up” the alleged defect. Lingsch v. Savage, 213 Cal.
                                  26
                                       App. 2d 729, 734 (Ct. App. 1963).
                                  27
                                                Plaintiff’s allegations are insufficient to support a claim of active concealment. Plaintiff
                                  28
                                                                                          10
                                   1   alleges simply that Defendants made false representations regarding the overall quality of the

                                   2   MBUSA vehicles and were aware of the defects “at all relevant times.” Compl. ¶¶ 14–15. These

                                   3   allegations alone do not state a plausible claim that Defendants took affirmative action to conceal

                                   4   the alleged defects.

                                   5               v.    Conclusion
                                   6          Because the Court finds that Plaintiff’s CLRA claim does not sufficiently allege

                                   7   knowledge, misrepresentation, or fraud by omission, it is not necessary to determine whether

                                   8   Plaintiff has sufficiently pleaded reliance. For the foregoing reasons, the Court GRANTS with

                                   9   LEAVE TO AMEND Defendant’s motion to dismiss Plaintiff’s CLRA claim.

                                  10          E.      UCL Claim
                                  11          Plaintiff alleges UCL claims under both the unfair competition prong and the unlawful

                                  12   prong of the UCL. Compl. ¶¶46–51.
Northern District of California
 United States District Court




                                  13                i.   Unlawful Prong
                                  14          The unlawful prong of the UCL “borrows violations of other laws and treats them as

                                  15   unlawful practices,” and “makes [them] independently actionable.” AMN Healthcare, Inc. v. Aya

                                  16   Healthcare Servs., Inc., 28 Cal. App. 5th 923, 950 (Ct. App. 2018) (internal quotation marks and

                                  17   citations omitted).

                                  18          Plaintiff borrows breach of express and implied warranty claims, along with violations of

                                  19   the CLRA to support his claim under the unlawful prong. Compl. ¶ 49. Because the Court finds

                                  20   that Plaintiff has plausibly alleged a breach of implied warranty claim, the Court also finds that

                                  21   Plaintiff has plausibly alleged a violation of the unlawful prong of the UCL.

                                  22               ii.   Unfair Prong
                                  23          “A business practice is unfair within the meaning of the UCL if it violates established

                                  24   public policy or if it is immoral, unethical, oppressive or unscrupulous and causes injury to

                                  25   consumers which outweighs its benefits.” McKell v. Washington Mut., Inc., 142 Cal. App. 4th

                                  26   1457, 1473 (2006).

                                  27          Plaintiff contends that Defendants engaged in unfair conduct under the UCL by “charging

                                  28   a premium for the sunroof feature, when the sunroof was defective.” Dkt. No. 17 at 13; Compl. ¶
                                                                                        11
                                   1   49. Plaintiff’s claim under the unfair prong overlaps entirely with Plaintiff’s CLRA claim, and

                                   2   due to the same deficiencies discussed above—namely, that Plaintiff has failed to sufficiently

                                   3   allege that Defendants had knowledge of the defects, affirmatively misrepresented the sunroofs or

                                   4   actively omitted material facts—Plaintiff has not plausibly pled a UCL violation under the unfair

                                   5   prong.

                                   6   IV.      CONCLUSION
                                   7            For the foregoing reasons, Defendant MBUSA’s motion to dismiss is GRANTED with

                                   8   LEAVE TO AMEND as to Plaintiffs’ claim for violation of express warranties other than the

                                   9   Limited Warranty, Plaintiff’s CLRA claim, and Plaintiff’s unfair competition UCL claim. See

                                  10   Townsend v. Univ. of Alaska, 543 F.3d 478, 485 (9th Cir. 2008) (“Under Federal Rule of

                                  11   Procedure 15(a)(2), leave to amend shall be freely granted when justice so requires.”). MBUSA’s

                                  12   motion is DENIED as to all remaining claims. Any amended complaint must be filed within 21
Northern District of California
 United States District Court




                                  13   days of the date of this order. The Court SETS a case management conference for February 19,

                                  14   2019 at 2:00 p.m. The parties are directed to file a case management statement, including a

                                  15   proposed case schedule, on or before February 12, 2019.

                                  16            IT IS SO ORDERED.

                                  17   Dated: 1/31/2019

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       12
